Citation Nr: 1727513	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for adenocarcinoma, metastatic gastric cancer, including as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1966 to September 1969.  He had service in the Republic of Vietnam from April 1968 to October 1968.  He died on February [REDACTED], 2011.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claim of service connection for the cause of the Veteran's death.  The RO in Buffalo, New York currently has jurisdiction over this appeal.

The Board notes that the appellant requested a hearing before the Board in her substantive appeal.  However, the appellant withdrew her request for a Travel Board hearing in August 2014.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2016).

These matters were remanded in March 2015 for additional development.  A supplemental statement of the case was most recently issued in March 2016.  The case was returned to the Board for appellate consideration. 

The Board notes that the appellant appointed the New York State Division of Veterans Affairs (NYSDVA) as her representative, in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, that was received by VA in April 2011.  The Board also notes that another VA Form 21-22 reflecting the appointment of Disabled American Veterans (DAV) as the appellant's representative was submitted in November 2012.  However, the appellant has taken no action to revoke representation by the NYSDVA and NYSDVA has continued to represent the appellant before the RO and the Board.  Moreover, the NYSDVA has not withdrawn their representation of the appellant.  Therefore, the Board will continue to recognize NYSDVA as the Veteran's representative.

The issue of entitlement to service connection for adenocarcinoma, metastatic gastric cancer, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

 3. The Veteran died in February 2011; the immediate cause of death was metastatic progressive gastric cancer.  

4. Although the Veteran was not service-connected for squamous cell cancer at the time of his death, the record shows that he had in-country service in the Republic of Vietnam during the Vietnam Era and was diagnosed with and treated for squamous cell carcinoma in 2006.

5.  The Veteran's squamous cell carcinoma contributed substantially and materially to the Veteran's cause of death.




CONCLUSION OF LAW

A disability presumptively incurred in service contributed substantially and materially to the cause of the Veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016). 

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2016).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2016).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  As will be discussed below, the evidence reflects that the Veteran has been exposed to Agent Orange.  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As carcinoma is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As an initial matter, the Board notes that, the Veteran had service in Vietnam.  As such, the Veteran is presumed to have been exposed to Agent Orange.  

In addition, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are potentially applicable.  However, the appellant does not claim that the Veteran's metastatic progressive gastric cancer was the result of combat with the enemy; she contends that his death from metastatic progressive gastric cancer is due to Agent Orange exposure during his service in Vietnam, including his squamous cell carcinoma.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

The Board notes that the medical evidence is in question as to the location of origin of the Veteran's prior, squamous cell carcinoma, for which he was treated in 2006.  Various medical records describe the Veteran's squamous cell carcinoma as originating on the tongue, on the pharynx, and in the throat; other records state that the Veteran was treated for squamous cell carcinoma of the head and neck.  The Board recognizes that only cancers of the larynx, trachea, lung, and bronchus are considered presumptive respiratory cancers under 38 C.F.R. § 3.309(e).   

Nonetheless, on the issue of whether the Veteran's squamous cell carcinoma was directly related to service, in particular his service in Vietnam and the presumed exposure to herbicides there, the evidence is in equipoise.  See Combee, supra.  On the one hand, the March 2016 VA examiner concluded that the Veteran's squamous cell carcinoma was in the oropharynx and associated the Veteran's squamous cell carcinoma with the Veteran's history of tobacco use, and concluded that the Veteran's squamous cell cancer was likely unrelated to service and/or exposure to herbicides.  On the other hand, the letter from C.R.L., R.N. indicates that, although there is a presumed association between respiratory cancers, an association between non-respiratory head and neck cancers and Agent Orange exposure has not been conclusively ruled out, and that it was at least as likely related to his exposure to his Agent Orange during his tour of duty in Vietnam as his history of smoking.  

The Board notes that both the VA examiner and the private nurse noted that people that have been treated for cancer have an increased chance of developing a new cancer; the nurse noted that the chance of a second primary cancer varies depending on the site of the original cancer.  The Board acknowledges that the VA examiner found that the Veteran's cancers were not related because one was a squamous cell carcinoma and the other was an adenocarcinoma, but points out that the VA examiner did not address, beyond the differences and similarities in risk factors between the two cancers, whether the Veteran's first primary cancer (squamous cell carcinoma of the head and neck, including the oropharynx) increased his risk of a second primary cancer (adenocarcinoma, metastatic gastric carcinoma).  

This is an appropriate case in which to invoke VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  . Service connection for the cause of the Veteran's death is therefore granted, based on a finding that the evidence is in a state of equipoise regarding the issue of whether herbicides exposure in Vietnam is causally related to the Veteran's squamous cell carcinoma, and in turn, whether the Veteran's squamous cell carcinoma materially contributed to the Veteran's development of the adenocarcinoma, metastatic gastric cancer, that cause the Veteran's death.  Consequently, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.


REMAND

As noted, Veteran died in February 2011, during the pendency of an appeal for service connection of adenocarcinoma metastatic gastric cancer.   As discussed above, the appellant has been awarded benefits on the basis of the award of service connection for the cause of the Veteran's death.  Accordingly, the appellant has been deemed to be a "surviving spouse" within the meaning of VA regulations. 

A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death.  An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant. 

The Board notes that receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  In this case, the appellant submitted a VA Form 21-534 in February 2014.  The appellant's April 2011 VA Form 21-534EZ indicates that the appellant intended to file a claim for accrued benefits and service connection for the cause of death.   Nevertheless, this is considered a request for substitution as well as a claim for accrued benefits and service connection for the cause of death.  In March 2016, the Board remanded the appellant's claim for a finding on whether the appellant should be substituted as claimant based upon the death of the Veteran.  38 C.F.R. § 3.1010 (c)(2).  Although the RO has continued to deny the Veteran's claim for accrued benefits, a review of the entire claims file reveals that the AOJ has yet to issue a decision related to the surviving spouse's request for substitution.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  Therefore, the Board finds that a decision on the issue of entitlement to service connection for adenocarcinoma, metastatic gastric cancer, must be remanded to allow the RO the opportunity to adjudicate the issue of substitution.

The Board notes that the distinction between the two types of adjudication, accrued benefits and substitution, is significant.  Unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  Thus, it may be more favorable for the appellant if she is recognized as a substitute claimant.  A remand is therefore required for a determination on whether the appellant is recognized as pursuing the claim as a substitute for the Veteran.

All determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010(b), (c)(1), (e) (2016).  The AOJ's decision in this regard is appealable.  38 C.F.R. § 3.1010(e)(2).  In this case, the claim for substitution in this case has not been adjudicated by the RO, as is required by 38 C.F.R. § 3.1010(e) (effective October 6, 2014).  The United States Court of Appeals for Veterans Claims has held that VA must comply with its own procedures related to applications for substituted claims.  See Reliford v. McDonald, 27 Vet. App. 297 (2015).

Furthermore, it does not appear that the appellant was provided with notice of the substitution regulation.  See National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 809 F.3d 1359 (Fed. Cir. 2016) (upholding VA's regulations requiring the AOJ to make the substitution determination even if a claim is pending before the Board).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's surviving spouse a notice letter that explains substitution pursuant to 38 C.F.R. § 3.1010.  Afford the appellant the opportunity to submit additional evidence or argument in furtherance of the claim.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2.  Adjudicate whether the surviving spouse is eligible to substitute for the deceased Veteran for the purpose of continuing the appeals for entitlement to service connection for adenocarcinoma, metastatic gastric cancer.  Send the surviving spouse appropriate notice with respect to her status as a substituted party, or lack thereof.

3.  If the surviving spouse is deemed to be a proper substitute for continuing the claim on appeal, then readjudicate the claim after allowing her and her representative the appropriate time to submit evidence supportive of her contentions.   If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


